Citation Nr: 1455397	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posterior cruciate ligament and collateral ligament laxity of the right knee.

3.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, right foot and knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972 and from March
1973 to September 1976.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which effectuated the Board's November 2008 grant of service connection for a right knee disorder, and assigned separate 10 percent disability ratings for degenerative arthritis of the right knee and for laxity of the right posterior cruciate and collateral ligaments of the right knee.  The Veteran perfected an appeal as to the initial 10 percent disability ratings assigned.

In October 2012 and July 2013, the Board remanded this case for additional development.  

In letters to VA from August and November 2014, the Veteran stated that he cannot work due to his knee disabilities.  The Board also notes that the Veteran was granted Social Security Disability Insurance benefits effective June 1, 2005, in part based on right knee and foot disabilities.  The Board interprets the Veteran's August and November 2014 letters to VA, and the favorable Social Security Administration decision as raising a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the initial rating for his service-connected right knee disabilities.  Therefore, entitlement to TDIU is part of the initial increased rating claim for the Veteran's service-connected right knee disabilities, and, as a result, the Board has jurisdiction.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for increased initial ratings for his service connected right knee disabilities.  38 C.F.R. § 19.9 (2014).

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In pertinent part, the Board's July 2013 remand instructed the RO/AMC to obtain any outstanding VA treatment records not on file pertaining to the Veteran's service connected right knee disabilities, to include all VA treatment records from any VA facility located in or near West Virginia dated during a 5 month period prior to August 2004.  The remand also stated that all requests for records and their responses should be clearly delineated in the claims folder.  A July 2013 letter from the AMC to the Veteran notes that VA has requested records from the Beckley, Clarksburg, Huntington and Martinsburg VA Medical Centers in West Virginia dated during a 5 month period prior to August 2004.  However, there are no medical records from any VA facilities in West Virginia in the claims file, and there is no notation showing such records were actually requested or the response to any such requests.  Due to the failure to properly document any requests for records and any corresponding responses, the Board is not able to determine whether there are relevant medical records from any VA facilities in West Virginia that have not been associated with the claims file.  As such, a remand is required to obtain any outstanding VA treatment records not on file pertaining to the Veteran's service connected right knee disabilities, to include all VA treatment records from any VA facility located in or near West Virginia dated during a 5 month period prior to August 2004.  

With respect to the Veteran's TDIU claim, because adjudication of the Veteran's initial increased rating claim for right knee disabilities being remanded will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the TDIU claim should also be remanded.  Although the Veteran has not undergone a VA examination specifically addressing entitlement to TDIU, the Board notes that the Veteran underwent VA foot examinations in October 2000, June 2002, and December 2008, and VA joint examinations in August 2005, November 2012, and July 2013.  These examination reports address the impact of the Veteran's service-connected disabilities on his employability.  As such, an examination specifically addressing the Veteran's entitlement to TDIU is unnecessary.   See 38 C.F.R. §§ 4.2, 4.16 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA records not on file pertaining to the Veteran's service connected right knee disabilities, to include all VA treatment records from any VA facility located in or near West Virginia dated during a 5 month period prior to August 2004.  All requests for records and their responses should be clearly delineated in the claims folder.

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The RO/AMC must then (a) notify the Veteran and his representative of the specific records that it is unable to obtain (b) explain the efforts VA has made to obtain that evidence, and (c) describe any further action it will take with respect to the claim. The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, the RO/AMC must ensure all necessary records requests and corresponding responses have been made and properly documented to ensure compliance with the directives of this remand, and if there are errors or omissions, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims, including whether the Veteran is entitled to total disability based on individual unemployability (TDIU).  The RO/AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




